DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-14 and 17-18 are objected to because of the following informalities:  Replace “An assembly” in claims 2-14 with “The assembly”; replace “A method” in claims 17-18 with “The method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shackelford (EP0053634A1) in view of Baldwin et al. (GB2226801A), both cited on IDS dated 02/18/2022.

Regarding claim 1, Shackelford teaches an assembly comprising: an aircraft fuel tank (“utility in the aircraft industry, specifically in the mounting of the outer wing cover to the substrate of a wing filled with fluid fuels”, p. 6, lines 10-12); a captive nut (Figs. 1-5, “tubular shaped rivet”, 12) with an internal thread (Figs. 1-5, “internal threads”, 32); a secondary structure (Figs. 1-5, “sheet of metal” 26; “sheets of metal 26 and 28 or other material with particular utility in securing an aircraft wing cover to its substructure”, p. 3, lines 33-35); and a fastener (Figs. 1-5, “screw”, 44) which secures the secondary structure to the fuel tank (“The fastener assembly can thus find particular utility in the aircraft industry, specifically in the mounting of the outer wing cover to the substrate of a wing filled with fluid fuels”, p. 6, lines 9-12), wherein the fastener comprises a shaft (Figs. 1-5, cylindrical part of “screw” 44) which passes through the secondary structure (Figs. 1-5, “screw” 44 shown passing through “sheet of metal” 26) and has an external thread (Figs. 1-5, “threads”, 46) coupled to the internal thread of the captive nut (Figs. 1-5, “thread” 32 of “rivet” 12), the fuel tank comprises a fuel tank element (Figs. 1-5, “sheet of metal”, 28; “The fastener assembly can thus find particular utility in the aircraft industry, specifically in the mounting of the outer wing cover to the substrate of a wing filled with fluid fuels”, p. 6, lines 9-12) with a hole (Figs. 1-5, “wall aperture”, 24), and the captive nut comprises a sleeve (Figs. 1-5, “sleeve”, 42) which is located in the hole with an interference fit between an outer surface of the sleeve and an inner surface of the wall of the hole (“The nondeformable cylinder will force the entire contacted surface area of the tubular rivet radially outwardly against the sheet material to thereby make a complete interference fit in contact with the face of the aperture in the sheets of material being coupled”, p. 2, lines 26-31). 
Shackelford is silent on and does not expressly disclose wherein the fuel tank comprises a fuel tank wall, the fuel tank element is a fitting which is inside the fuel tank and carried by the fuel tank wall, and the shaft passes through the secondary structure and the fuel tank wall.
However, Baldwin teaches wherein the fuel tank (“the wing tank of which the panel 1 and rib 2 form part”, p. 4, lines 33-34) comprises a fuel tank wall (Fig. 2, defined by and at “sealant” 3), the fuel tank element is a fitting (Fig. 2, “rib”, 2) which is inside the fuel tank (Fig. 2 shows “rib” 2 on interior side of “wing tank”) and carried by the fuel tank wall (Fig. 2 shows “rib” 2 is attached to wall by and at “sealant” 3), and the shaft (Fig. 2, “cylindrical part”, 8) passes through the secondary structure (Fig. 2, “panel”, 1) and the fuel tank wall (Fig. 2 shows “cylindrical part” 8 passing through “panel” 1, “rib” 2, and the wall at “sealant” 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Shackelford wherein the fuel tank comprises a fuel tank wall, the fuel tank element is a fitting which is inside the fuel tank and carried by the fuel tank wall, and the shaft passes through the secondary structure and the fuel tank wall, as taught by Baldwin, to allow the electric current from a lightning strike to pass through the screw to inside the containment vessel, ensuring no spark makes contact with or ignites the fuel vapors in the wing tank.

Regarding claim 3, Shackelford as modified by Baldwin teaches the assembly according to claim 1. Further, Shackelford teaches wherein the sleeve (Figs. 1-5, “sleeve”, 42) is a metallic sleeve (“The sleeve is preferably constructed of a nondeformable material such as a hardenable steel or alloy thereof such as a precipitation hardenable stainless steel, a material less deformable than that of the rivet.”, p. 4, lines 26-30) and the fuel tank element is a metallic fuel tank element (Figs. 1-5, “sheet of metal”, 28; “The fastener assembly can thus find particular utility in the aircraft industry, specifically in the mounting of the outer wing cover to the substrate of a wing filled with fluid fuels”, p. 6, lines 9-12).

Regarding claim 5, Shackelford as modified by Baldwin teaches the assembly according to claim 1.
Further, Baldwin teaches wherein the captive nut (Fig. 2, “cylinder”, 21) is inside the fuel tank (Fig. 2, “cylinder” 21 shown within the wing tank formed by 1 and 2; “the wing tank of which the panel 1 and rib 2 form part”, p. 4, lines 33-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Shackelford as modified by Baldwin wherein the captive nut is inside the fuel tank, as further taught by Baldwin, to “provide a containment vessel for any spark products formed” (Baldwin, p. 5, line 19) preventing any spark products from a lightning strike outside the aircraft from contacting and igniting the fuel vapor inside the aircraft.

Regarding claim 6, Shackelford as modified by Baldwin teaches the assembly according to claim 1. Further, Shackelford teaches wherein the sleeve (Figs. 1-5, “sleeve”, 42) is a metallic sleeve (“The sleeve is preferably constructed of a nondeformable material such as a hardenable steel or alloy thereof such as a precipitation hardenable stainless steel, a material less deformable than that of the rivet.”, p. 4, lines 26-30) with a sleeve axis (Figs. 1-5, longitudinal axis of “sleeve” 42); the fuel tank element is a metallic fuel tank element  (Figs. 1-5, “sheet of metal”, 28; “The fastener assembly can thus find particular utility in the aircraft industry, specifically in the mounting of the outer wing cover to the substrate of a wing filled with fluid fuels”, p. 6, lines 9-12); the outer surface of the sleeve meets the inner surface of the wall of the hole at an interface (“The nondeformable cylinder will force the entire contacted surface area of the tubular rivet radially outwardly against the sheet material to thereby make a complete interference fit in contact with the face of the aperture in the sheets of material being coupled”, p. 2, lines 26-31); and the interface has a circular cross-section at all positions along the sleeve axis (Figs. 1-5, “sleeve” 42 is described as a “nondeformable cylinder”, thus has a circular cross-section).

Regarding claim 7, Shackelford as modified by Baldwin teaches the assembly according to claim 6. Further, Shackelford teaches wherein the interface is cylindrical (“The nondeformable cylinder will force the entire contacted surface area of the tubular rivet radially outwardly against the sheet material to thereby make a complete interference fit in contact with the face of the aperture in the sheets of material being coupled”, p. 2, lines 26-31).

Regarding claim 8, Shackelford as modified by Baldwin teaches the assembly according to claim 1. Further, Shackelford teaches wherein the interference fit provides a frictional force (“The nondeformable cylinder will force the entire contacted surface area of the tubular rivet radially outwardly against the sheet material to thereby make a complete interference fit in contact with the face of the aperture in the sheets of material being coupled”, p. 2, lines 26-31) which is the only force (note, no other force in addition to the “force fit” is discussed for keeping the assembly in place) which prevents the sleeve from rotating within the hole (“The interference fit will make the rivet resistant to turning, a high torque interface between the fastener and fastened parts”, p. 6, lines 3-5).

Regarding claim 9, Shackelford as modified by Baldwin teaches the assembly according to claim 1. Further, Shackelford teaches wherein the element (Figs. 1-5, “sheet of metal”, 28) is formed from a first metallic material (Figs. 1-5, described as “sheet of metal” 28 and is thus a metallic material); and the sleeve (Figs. 1-5, “sleeve”, 42) of the captive nut (Figs. 1-5, “tubular shaped rivet”, 12) is formed from a second metallic material (“The sleeve is preferably constructed of a nondeformable material such as a hardenable steel or alloy thereof such as a precipitation hardenable stainless steel, a material less deformable than that of the rivet”, p. 4, lines 26-30)
Shackelford as modified by Baldwin is silent on and does not expressly disclose the second metallic material which has a higher Young's modulus than the first metallic material.
However, the sleeve of Shackelford is described as “preferably constructed of a nondeformable material such as a hardenable steel or alloy thereof such as a precipitation hardenable stainless steel, a material less deformable than that of the rivet” and thus would have a higher Young’s modulus than the material of the rivet “constructed of any of the conventional materials…Such materials include stainless steel, steel, brass or aluminum” (p. 4, lines 6-10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Shackelford as modified by Baldwin to further include the second metallic material which has a higher Young's modulus than the first metallic material, since it is obvious that the material which deforms the other should have a higher Young’s modulus. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, such as for creating a fluid tight seal and fit, as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 10, Shackelford as modified by Baldwin teaches the assembly according to claim 1. Further, Shackelford teaches wherein the shaft (Figs. 1-5, cylindrical part of “screw” 44) passes through a bore (Fig. 1, bore at “interior edge” 38 of the “wall aperture” 24) in the secondary structure (Figs. 1-5, “sheet of metal” 26) which has the same diameter as the hole (Fig. 1, “wall aperture” 24) in which the sleeve (Fig. 1, “sleeve”, 42) is located (Fig. 1, both the holes/bores/apertures of “sheets of metal” 26 & 28 shown as having the same diameter and containing the cylindrical part of “screw” 44 and “sleeve” 24).

Regarding claim 11, Shackelford as modified by Baldwin teaches the assembly according to claim 1.
Further, Baldwin teaches wherein the wall of the hole (Figs. 1-6, “holes” 10 or 11) has a compressed region (Figs. 1-6, various embodiments shown compressing the walls of the holes along the longitudinal axis of the fastener e.g. Fig. 1 compressed by “screw” 4 head and “nut” 6) in contact with the sleeve (Figs. 1-6, “cylindrical part”, 8; shown contacting the wall of the “holes” 10 and 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Shackelford as modified by Baldwin wherein the wall of the hole has a compressed region in contact with the sleeve, as further taught by Baldwin, to ensure the sleeve and assembly is holding the first and second structures securely.

Regarding claim 12, Shackelford as modified by Baldwin teaches the assembly according to claim 1. Further, Shackelford teaches wherein the captive nut (Figs. 1-5, “tubular shaped rivet”, 12) comprises a cap (Figs. 1-5, “end” 20) which encloses a distal end of the shaft (Figs. 1-5, “end” 20 shown enclosing “screw” 44); and a shoulder (Figs. 1-5, “shoulder”, 14) which contacts the element (Figs. 1-5, “shoulder” 14 shown contacting “sheet of metal” 26) and acts as a stop which prevents the captive nut from being pushed further into the hole (Figs. 1-5 shows “shoulder” 14 acting as a stop preventing “rivet” 12 from being pushed further into “wall aperture” 24). 

Regarding claim 14, Shackelford as modified by Baldwin teaches the assembly according to claim 1. Further, Shackelford teaches wherein the captive nut (Figs. 1-5, “tubular shaped rivet”, 12) comprises a cap (Figs. 1-5, “end” 20) which encloses a distal end of the shaft (Figs. 1-5, “end” 20 shown enclosing “screw” 44).

Regarding claim 15, Shackelford as modified by Baldwin (references to Shackelford) teaches an aircraft or aircraft wing (“utility in the aircraft industry, specifically in the mounting of the outer wing cover to the substrate of a wing filled with fluid fuels”, p. 6, lines 10-12) comprising an assembly according to claim 1 (see claim 1 above).


Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shackelford (EP0053634A1) in view of Baldwin et al. (GB2226801A) as applied to claim 1 above, further in view of Asahara et al. (US 9163656), all cited on the 02/18/2022 IDS.

Regarding claim 2, Shackelford as modified by Baldwin teaches the assembly according to claim 1, but does not expressly disclose wherein the secondary structure comprises an engine pylon, a flight control surface, or a wing tip device.
However, in an analogous cap for lightning protection fastener art, Asahara teaches wherein the secondary structure comprises an engine pylon, a flight control surface, or a wing tip device (“portions at which a combustible fuel vapor might exist include the inside of each of fuel tanks in the wings and fuselage, the inside of a surge tank (a tank where a bent scoop, a burst disk, and the like are placed), which is placed on the wing tip side of the fuel tank, the inside of each of fuel system equipments, etc”, Col. 1, Lines 60-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Shackelford as modified by Baldwin wherein the secondary structure comprises an engine pylon, a flight control surface, or a wing tip device, as taught by Asahara, to provide explosion-preventive measures, at the time of a lightning strike, by suppressing the generation of an arc or sealing the arc, arc discharge needs to be prevented, and the scattered hot particles are prevented from contacting a combustible fuel vapor in the inner space of a wing (discussed in Asahara, Col. 1, Lines 53-65). Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed, such as with an engine pylon, a flight control surface, or a wing tip device, does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (e.g. “sheets of metal 26 and 28 or other material with particular utility in securing an aircraft wing cover to its substructure”, Shackelford, p. 3, lines 33-35).  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 4, Shackelford as modified by Baldwin teaches the assembly according to claim 1, but is silent on and does not expressly disclose wherein the secondary structure is outside the fuel tank.
However, Asahara teaches wherein the secondary structure is outside the fuel tank (“Reinforcing structural members, fuel tanks and various apparatuses to be provided inside the wing 20 are secured onto the wing panel 21, with members (second members) 22, such as stays made of metal materials, such as an aluminum alloy, being interposed therebetween”, Col. 4, Lines 61-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Shackelford as modified by Baldwin wherein the secondary structure is outside the fuel tank, as taught by Asahara, to provide explosion-preventive measures, at the time of a lightning strike, by suppressing the generation of an arc or sealing the arc, arc discharge needs to be prevented, and the scattered hot particles are prevented from contacting a combustible fuel vapor in the inner space of a wing (discussed in Asahara, Col. 1, Lines 53-65) with stays made of member being interposed therebetween.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shackelford (EP0053634A1) in view of Baldwin et al. (GB2226801A) as applied to claim 1 above, further in view of Dobbin (US 20150300397 A1), all cited on the 02/18/2022 IDS.

Regarding claim 13, Shackelford as modified by Baldwin teaches the assembly according to claim 1. Further, Shackelford teaches wherein the captive nut (Figs. 1-5, “tubular shaped rivet”, 12) comprises a first spherical surface (Figs. 1-5, “bulb portion”, 36)
Shackelford as modified by Baldwin does not expressly disclose wherein the assembly further comprises a washer with a second spherical surface which contacts the first spherical surface, wherein the washer is compressed between the first spherical surface and the element.
However, in an analogous cap for lightning protection fastener art, Dobbin teaches wherein the assembly further comprises a washer with a second spherical surface which contacts the first spherical surface, wherein the washer is compressed between the first spherical surface and the element (“An internally threaded metal nut 13 is screwed onto the bolt 10 and has a convex spherical surface 14 which engages a concave spherical surface 15 of a washer 40”, Para. [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Shackelford as modified by Baldwin wherein the assembly further comprises a washer with a second spherical surface which contacts the first spherical surface, wherein the washer is compressed between the first spherical surface and the element, as taught by Dobbin, since “the spherical nut and washer enable the fastener to be securely fixed to the panel and permits angular misalignment if the bolt shank is not perpendicular to the panel” (Dobbin, Para. [0040]).
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Shackelford in view of Baldwin, further in view of Asahara and Dobbin teaches a similar method as the claimed invention.
However, Shackelford in view of Baldwin, further in view of Asahara and Dobbin lacks wherein the sleeve is configured to deform the wall of the hole. 
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647